Citation Nr: 1411324	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1984 to August 1988 and from July 1995 to December 2002.  During his first period of active duty, his primary military occupational specialties were as a tank mechanic and Chemical Corps officer.  Thereafter, he entered the Health Professions Scholarship Program.  During his second period of active duty, he was a physician.  The Veteran served in the Air National Guard from December 2002 to February 2009.  He was called to active duty from March to July 2004, during which time, he served in Kuwait and Iraq.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the RO.  

In November 2013, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  The Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 2003, the RO denied the veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  

2.  Evidence associated with the record since the March 2003 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.  

3.  Current bilateral hearing loss disability is related to service.  


CONCLUSIONS OF LAW

1.  The RO's March 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A bilateral hearing loss disability is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The following decision constitutes a full grant of the benefits sought on appeal.  Under such circumstances, it would be superfluous to discuss the VA's responsibilities to notify and assist the Veteran in the development of his appeal.  

Analysis

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a hearing loss disability.  That claim was initially denied by the RO in March 2003.  The Veteran was notified of each of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2002).  

In March 2003, as now, service connection could be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence had to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing was considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test were less than 94 percent.  38 C.F.R. § 3.385.  The failure to meet those criteria at the time of a veteran's separation from active service was not necessarily a bar to service connection for hearing loss disability.  A claimant could nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability was related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

In March 2003, the evidence on file consisted of the Veteran's service treatment records and the reports of VA examinations performed in November 1988 and February 2003.  Although those records were negative for any complaints or clinical findings of a hearing loss disability during the Veteran's initial period of active duty, they did show that he was routinely exposed to hazardous noise.  His November 1994 service entrance examination was also negative for any complaints or clinical findings of a hearing loss disability.  During his September 2002 service separation examination, it was noted that he had a bilateral high frequency hearing loss.  However, the audiogram did not meet the VA criteria for a finding of a hearing loss disability in either ear.  VA audiometric studies in February 2003 were similarly negative.  Absent the requisite findings, the RO denied the Veteran's claim of entitlement to service connection for a hearing loss disability in either ear.  As noted above, that decision became final.  In December 2009, the Veteran filed an application to reopen his claim.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's March 2003 decision consists of an August 2010 consultation with the VA Audiology Service; a May 2011 report of an audiogram  performed at Sherard Hearing Aid Center; the reports of VA examinations, performed in August 2011 and January 2012; and the transcript of the Veteran's November 2013 videoconference hearing with the undersigned Veterans Law Judge.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that the report from the Sherard Hearing Aid Center shows a left ear hearing loss disability for VA purposes.  In addition, the most recent VA examination also shows elevated pure tone thresholds, generally, compared with previous audiometric studies.  Such evidence is neither cumulative nor redundant of the evidence of record in March 2003 and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.  When considered with the fact of the Veteran's routine exposure to hazardous noise in service and the report of a high frequency hearing loss in service, the additional evidence is sufficient to reopen the claim. Accordingly, the Board will evaluate the merits of the claim.  

The most recent VA examiner opined that it was less likely than not that the Veteran's hearing loss disability was related to service.  In so saying, she noted that the Veteran's audiometric studies in service consistently failed to meet the criteria for a finding of a hearing loss disability for VA purposes.  However, she did acknowledge that the Veteran's diminished hearing acuity was sufficient to affect his ordinary activities of daily life.  That is particularly true, when one considers that the Veteran is a physician.  A keen sense of hearing is extremely relevant to effective patient treatment.  

Given the Veteran's competent and credible history of complaints of diminished hearing in service, his verified exposure to hazardous noise in service, the report of a high frequency hearing loss in service, and the current hearing loss disability in both ears (See May 2011 private record demonstrating bilateral hearing loss per 38 C.F.R. § 3.385),  the Board finds sufficient evidence to support a grant of service connection.  At the very least, there is an approximate balance of evidence both for and against the claim that his current hearing difficulty had its onset in service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service connection for a bilateral hearing loss disability is warranted.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


